Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

                                                                Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 5 of patent No.8412211.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application recite or have inherent all the limitations of claims 1 and 5 of patent 8259780.  Claims 1-6 merely narrow the scope of claim 1 of patent 8259780 by adding elements and their functions to the claims.  The same argument applies to claims 7-12, 13-18 and 19-20 of the instant application.




Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 6/28/2021 and 9/14/2022 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth et al. (U.S. PG-Publication # 2007/0099615), in view of Nimbalker et al. (U.S. PG-Publication # 2002/0081995).


          Consider claims 1, 7, 13 and 19, Farnsworth et al. clearly disclose a receiving apparatus for receiving system information in a radio access network, the receiving apparatus comprising: 
          a receiver configured to receive first system information and second system information (par. 9 (sends system information to a UE by means of a message that comprises a Master Information Block (MIB) and a plurality of System Information Blocks (SIBs))), wherein a repetition period of the first system information is less than a repetition period of the second system information (par. 9 (Different system information blocks may have different characteristics, e.g. regarding their repetition rate and the requirements on UEs to re-read the system information blocks); EN: A person skilled in the art can easily arrange to have the repetition period of the first system information to be less than the repetition period of the second system information); 
          However, Farnsworth et al. do not specifically disclose obtaining from the first system information the timing information for receiving the second system information 
          In the same field of endeavor, Fischer et al. clearly show:                   
          processor circuitry configured to obtain from the first system information the timing information for receiving the second system information (par. 61 (The system information is organized in SIBs (system 
information blocks), a MIB (Master information block) and scheduling blocks. The MIB is sent very frequently and gives timing information of the scheduling blocks and the different SIBs)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a receiving apparatus for receiving system information in a radio access network, as taught by Farnsworth, and show obtaining from the first system information the timing information for receiving the second system information, as taught by Fischer, so that system can operate more efficiently. 






         Claims 2-3, 8-9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth et al. (U.S. PG-Publication # 2007/0099615), in view of Nimbalker et al. (U.S. PG-Publication # 2002/0081995), and in view of Park et al. (U.S. Patch # 6950419).


          Consider claim 2, and as applied to claim 1 above,
                          claim 8, and as applied to claim 7 above,
                          claim 14, and as applied to claim 13 above, 
                          claim 20, and as applied to claim 19 above,  
Farnsworth et al. clearly disclose the apparatus as described.
          However, Farnsworth et al. do not specifically disclose the first system information is received periodically.
          In the same field of endeavor, Park et al. clearly show: 
          wherein the first system information is received periodically (col. 10, line 67– col. 11, line 3 (the information elements are included in the master information block of the system information 
message periodically broadcasted)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a receiving apparatus for receiving system information in a radio access network, as taught by Farnsworth, and show the first system information is received periodically, as taught by Park, so that system can operate more efficiently. 




          Consider claim 3, and as applied to claim 2 above,
                          claim 9, and as applied to claim 7 above,
                          claim 15, and as applied to claim 14 above, 
Farnsworth et al. clearly disclose the apparatus as described.
          However, Farnsworth et al. do not specifically disclose the first system information is received after a predetermined time span. 
          In the same field of endeavor, Park et al. clearly show: 
          wherein, the first system information is received after a predetermined time span, whereby the predetermined time span is a given number of transmission time intervals (col. 10, line 67– col. 11, line 3 (the information elements are included in the master information block of the system information 
message periodically broadcasted)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a receiving apparatus for receiving system information in a radio access network, as taught by Farnsworth, and show the first system information is received after a predetermined time span, as taught by Park, so that system can operate more efficiently. 








                                             Allowable Subject Matter

 	Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 17, 2022